Citation Nr: 1212021	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 1963 to September 1963, and had additional periods of service in the Army National Guard through February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right ear hearing loss.

This matter was previously remanded by the Board in April 2011 in order to afford the Veteran an opportunity to testify at a Travel Board hearing.  That hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure during service.



CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2008).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

C.  Evidence

The Veteran contends that he has right ear hearing loss as a result of exposure to excessive noise while a member of the National Guard.  He asserts that he served in the National Guard for six years attending drill and summer camps where he ran a firing battery.  He reports that the noise always came from over the right shoulder which is why he has normal hearing in the left ear but profound deafness in the right ear.  He also asserts that evidence of profound right ear hearing loss demonstrated in 1985, when he was only 45 years old, is proof of his claim.  See VA Form 21-526, received in November 2006.

Service treatment records include audiological evaluations.  The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran underwent an enlistment examination in February 1963.  He denied any ear-related symptoms.  Puretone thresholds were not recorded.  The Veteran scored 15/15 bilaterally on spoken voice and whispered voice testing.

The Veteran underwent an additional examination in August 1963.  He again denied any ear-related symptoms.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
NR
0 (5)

In an additional statement dated September 1963, the Veteran indicated that there had been no change in his medical condition since his August 1963 examination.

Private treatment records dated September 1985 reflect a diagnosis of profound sensorineural hearing loss in the right ear.  Additional records dated September 2006 indicate the Veteran was deaf in the right ear.

In a January 2007 statement, the Veteran indicated that he had normal hearing when he entered service in 1963, and when he was discharged in 1969.  During service, he was regularly positioned to the left of an 8-inch Howitzer, with his right ear adjacent to the breaching.  He was not allowed to use hearing protection when firing the weapon over concerns that he would not be able to hear a cease-fire order.  He stated that noise from the Howitzer caused physical pain in his right ear many times during service.  After service, the hearing in his right ear gradually worsened.  He was evaluated by Dr. F. in 1985, who stated that he had hearing loss in his right ear directly caused by his proximity to the Howitzer.  

The Veteran was afforded a VA examination in April 2007.  The claims file was reviewed by the examiner, who noted the Veteran's normal hearing levels in August 1963.  However, the examiner stated that the reliability of these results was questionable because, in his opinion, it was unlikely that every threshold in both ears would be exactly the same.  The Veteran reported a gradual decrease in hearing in the right ear that he first noticed in 1985.  The examiner noted the 1985 diagnosis of right ear hearing loss.  The Veteran reported a history of noise exposure during service from heavy artillery, usually more on his right side.  He denied any occupational noise exposure and reported that he used to hunt.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
15
15
15
25
25

Speech audiometry revealed speech recognition ability 100 percent in the left ear.  Right ear speech recognition could not be tested.  The examiner diagnosed profound sensorineural hearing loss in the right ear, and normal hearing in the left ear according to VA standards.  However, he stated that he could not assess the relationship between right ear hearing loss and military noise exposure without resorting to speculation.  As the examiner noted, the Veteran's findings of normal hearing 1 month before his discharge from ADT were of questionable reliability and also noted that significant military noise had been conceded.  See RO Compensation and Pension Exam Inquiry, dated March 2007 (General remarks to examiner noted that "[d]ischarge document shows veteran served as a Chief of firing battery in the field artillery, therefore acoustic trauma is conceded.").

The Veteran testified at a Board hearing in January 2012.  He stated that prior to and after service, he worked as a plumber and was not exposed to any significant noise in that capacity.  He first noticed some hearing loss in his right ear about 10 years after he had left service, when he was in his thirties.  During service, he was exposed to the noise of Howitzers in his capacity as a field artilleryman.  He was also exposed to the noise of firearms during training.  He did not utilize hearing protection.  He engaged in recreational hunting, but mostly used a bow.  His use of firearms for hunting was limited.  

The Veteran also submitted a January 2012 letter from Dr. S.M., who stated that he had treated the Veteran for 20 years.  He had hearing loss on the right side that was most likely secondary to exposure to noise pollution from a Howitzer when he served on active duty in the 1960's.  He noted that it was well known that most cannoneers suffered some hearing loss.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for right ear hearing loss is warranted.  Private treatment records and the April 2007 VA examination confirm that the Veteran has profound sensorineural hearing loss in the right ear.  Moreover, the January 2012 opinion from Dr. S.M. stated that this hearing loss was the result of the Veteran's exposure to artillery noise during service.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that right ear hearing loss is not etiologically related to service.  The Board notes that the April 2007 VA examiner could not provide an opinion without resorting to speculation.  Where a medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009). As such, the opinion provided by the VA examiner weighs neither for nor against the Veteran's claim.

The Board has also considered the Veteran's own statements made in support of his claim.  However, as noted above, the competent medical evidence in this case is sufficient to warrant a grant of service connection.  To the extent that this evidence is predicated on statements made by the Veteran, the Board notes that the Veteran is competent to identify his own hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer).  Moreover, the Board finds the Veteran's statements regarding the gradual onset of right ear hearing loss to be credible, as they are consistent with the available treatment records.



ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


